Citation Nr: 0518638	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  05-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the service-connected bilateral hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

P.J. Hammon, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

In a rating decision dated in April 1998, the RO assigned a 
10 percent disability rating based on multiple noncompensable 
service-connected disabilities, specifically, the veteran's 
service connected bilateral hearing loss and his service 
connected residuals of an injury to his right ring finger, 
effective on May 6, 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision, which denied the 
veteran's for an increased (compensable) rating for the 
service connected bilateral hearing loss and service 
connection for tinnitus.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims for a higher rating for 
bilateral hearing loss and service connection for tinnitus, 
and has notified him of the information and evidence 
necessary to substantiate his claims.  

2.  The service connected bilateral hearing loss is 
manifested by Level I hearing acuity in his right ear and 
Level III hearing acuity in his left ear.  

3.  The veteran is shown to have suffered a clear hearing 
impairment of a sensorineural nature due to significant and 
repeated exposure to acoustic trauma in the form artillery 
fire while on active duty.  

4.  The currently demonstrated tinnitus is shown as likely as 
not to be result of hearing damage suffered while the veteran 
was on active duty.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 
(2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes a development letter dated in March 2004 in which the 
RO advised the veteran of the type of evidence needed to 
substantiate his claims.  

In this letter, and in the Statement of the Case dated in 
April 2005, the RO also advised the veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

As a result, the Board finds that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

The Board further finds that, to the extent possible, all 
obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for the 
veteran to undergo a VA examination to determine the severity 
of his service-connected bilateral hearing loss disability in 
April 2004.  The report of this examination was obtained and 
associated with the claims folder.  

The veteran indicated in a statement he submitted in response 
to the VCAA evidentiary development letter, that he had no 
additional private medical records to be considered.  

He further stated that his service medical records and VA 
medical records had all the current information related to 
his claims, and the Board notes that these records are 
contained in the claims file.   The veteran did not 
subsequently identify any health care providers who treated 
him other than VA.  

Consequently, the Board finds that VA has complied with the 
duty to assist requirements of VCAA by arranging for the 
veteran to undergo a medical examination to determine the 
severity of his service-connected disability and by obtaining 
all relevant records that have been identified by the 
veteran.  

In summary, the Board finds that VA has fully satisfied the 
requirements of VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Factual Background

A careful review of the service medical records indicates 
that the veteran was treated for complaints of ear pain after 
firing a Howitzer without ear protection in May 1968.  On 
physical examination, there was no injury noted to the right 
tympanic membrane.  

A few specks of hemorrhage and an area of hemorrhage were 
noted on the left tympanic membrane.  The examiner noted that 
he could not be sure whether this was from a perforation in 
the tympanic membrane or whether the hemorrhage was in the 
membrane itself.  

An audiogram showed high frequency hearing loss, bilaterally, 
and the examiner opined that there was probable normal 
hearing at other frequencies.  

In a June 1968 follow up examination for the ear injury, the 
veteran's hearing was found to be about the same, and it was 
noted that he had been out firing heavy weapons twice since 
the injury in May.  

The physician opined that, although the physical examination 
of the left tympanic membrane still showed a hemorrhagic spot 
on the membrane, that the membrane itself was probably 
intact.  The veteran was subsequently diagnosed with a 
bilateral neurosensory hearing loss.  

In another examination in July 1968, the examiner noted the 
continued presence of a small crust on the veteran's left 
tympanic membrane, but found the remainder of the membrane to 
be entirely normal.  

A hearing loss was noted on the veteran's separation exam in 
May 1969.  

In VA examinations in August 1972, March 1988 and August 
1996, no complaints of tinnitus were recorded.  In May 1996, 
the veteran alluded to a history of tinnitus.  

In a VA examination in April 2004, the veteran's puretone 
results at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) for the right ear were 10, 40, 
65 and 80, for an average puretone threshold of 49, and for 
the left ear were 15, 55, 75 and 90 for an average puretone 
threshold of 59.  His speech recognition scores were 96 
percent on the right and 88 percent on the left.  

During this examination, the veteran stated that the tinnitus 
started with a wishy washy noise, but he could not recall the 
year that it started.  He indicated the tinnitus was 
periodic, sometimes occurring only once a week.  

The veteran stated that, while in service he worked with 
Howitzers (60mm, 50mm, and 14mm) and 45-caliber weaponry.  He 
denied having had any combat experience and reported that he 
used weapons in Korea for almost two years.  

Based upon the veteran's history and a review of the claims 
file, the examiner assumed that, since the veteran denied 
having tinnitus in 1996, it had its onset after 1996.  The 
examiner opined that it "[was} less likely as not caused by 
service."  


III.  Analysis

The veteran claims that the severity of his service-connected 
bilateral hearing loss warrants a higher disability rating.  
In support of his assertion he points to the fact that he now 
needs to wear two hearing aids instead of just one.  

The service connected hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the Court has held that it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears. See 
38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).  

In this case, the results of the VA examinations of record 
show that an increased rating is not assignable for the 
veteran's service-connected bilateral hearing loss 
disability.  

Under the criteria, the results of the audiometric test 
conducted in April 2004 reveal that the veteran has level I 
hearing in the right ear and level III hearing in the left 
ear.  These hearing test findings translate to a no percent 
rating under the applicable criteria.  

Although the veteran asserts that his hearing loss has 
increased in severity, no competent evidence has been 
submitted to show that it warrants the assignment of a 
compensable rating for the service-connected bilateral 
hearing disability.  

The disability ratings for service-connected hearing 
impairment are derived by a simple mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of these criteria 
does not support the assignment of a compensable rating under 
Diagnostic Code 6100.  

The Board now turns to the issue of service connection for 
the claimed tinnitus.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran is seeking service connection for tinnitus. He 
asserts that his tinnitus is the result of hearing injury in 
service.  

In support of his claim, the Board notes that his service 
medical records clearly document the onset of a bilateral 
hearing loss due to the exposure to acoustic trauma while 
service with an artillery unit in Korea.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  

In April 2004, a VA examiner opined the veteran's tinnitus 
"[was] less likely caused by service."  However, the 
examiner noted that he assumed that the tinnitus had begun 
after 1996.  

As such, the Board finds that the other medical evidence in 
the record does not support this assumption and that the 
opinion does not serve to fully address the assertions that 
the veteran could not remember when the tinnitus started.  

Having reviewed the complete record, the Board finds that 
evidentiary record to be in relative equipoise in showing 
that the claimed tinnitus at least as likely as not is due to 
the repeated exposure to significantly increased noise levels 
that caused his hearing problems during service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted given the circumstances of this case.  



ORDER

An increased (compensable) evaluation for the service 
connected bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	 Board of Veterans' Appeals



 Department of Veterans Affairs


